Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20      PageID.695   Page 1 of 19




                   GhUNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 16-20197
                                                   HON. DENISE PAGE HOOD
v.

JOSEPH SAAD,

     Defendant.
___________________________________________/

      AMENDED ORDER GRANTING DEFENDANT’S EMERGENCY
            MOTION FOR IMMEDIATE REDUCTION OF
        SENTENCE (COMPASSIONATE RELEASE) [ECF No. 60]

I.    Introduction

      Defendant has filed an Emergency Motion for Immediate Reduction of

Sentence (Compassionate Release) [ECF No. 60], pursuant to the First Step Act of

2018 and 18 U.S.C. § 3582(c)(1)(A)(I). Defendant asks the Court to modify his term

of imprisonment (72 months, of which Defendant has served approximately 33

months) to time served and to impose a special condition that he serve a period of

home confinement on supervised release.

II.   Background

      Defendant was sentenced on June 22, 2017, to serve 72 months in custody and

12 months supervised release on Count 1 of the Indictment, Unlawful Distribution of
                                        1
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20       PageID.696    Page 2 of 19




Controlled Substances, a non-violent offense. Defendant operated a healthcare

business, and a physician he hired was unlawfully prescribing prescription

medications (opioids). The Government maintains that he was the most culpable

person in that 1.4 million dosage “pill mill.” Based on that role, Defendant’s

sentencing guideline calculation was 210-262 months. Pursuant to the terms of his

plea agreement, however, his sentence was limited to 120 months. The Court granted

Defendant a downward variance at sentencing based on Defendant’s medical

conditions at that time.

      Defendant is 71 years old, is housed at FCI Milan, and has served almost half

of his custodial sentence. Defendant suffers from serious underlying and pre-existing

medical conditions, including, but not limited to, chronic kidney disease,

hypertension, pulmonary hypertension, sleep apnea, shingles, and a frozen thigh from

an overdose of coumadin given by prison officials. Defendant believes that prison

officials diagnosed him at one point with “a-fib,” which was surgically treated at a

prison hospital. Defendant reports that, prior to incarceration, he had quadruple

bypass, arrythmia, four knee replacement surgeries, poor vision (diabetes),

neuropathy, hearing loss, compressed back discs, shortness of breath, rhinopathy

(Sinusitis), and severe headaches. Defendant also states that doctors at St. Joseph’s

Hospital in Ann Arbor, Michigan, diagnosed him with suspected recurrent bladder


                                         2
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.697    Page 3 of 19




cancer in December of 2019. Although further medical steps were recommended,

Defendant states that no further testing or follow up has been conducted.1 Defendant

contends that this combination of conditions place him in the COVID-19 highest-risk

category.

       On April 7, 2020, Defendant made a request to the warden at FCI Milan,

pursuant to the CARES ACT Program Statement 01-2020, for temporary transfer to

home confinement. On April 10, 2020, upon learning that he had been exposed to

COVID-19 (his cellmate allegedly tested positive for COVID-19), he made a second

request under the CARES ACT Program Statement 01-2020, 2020. On April 13,

2020, Defendant made requests for compassionate release/reduction by: (1) express

mail to the warden under the First Step Act; and (2) email to the warden, the executive

assistant, and counsel for FCI Milan. On April 14, 2020, the legal department at FCI

Milan sent co-counsel for Mr. Saad (Linda Sheffield of Atlanta, GA) an email that

stated that Defendant’s request for release had been forwarded “to inmate Saad’s unit

team for their review of Home Confinement as it pertains to your client.”

III.   Analysis



       1
       Defendant states that he has requested his records from medical at FCI
Milan, but the requests have gone unanswered, even though he was told he would
receive them after a period of 30 days, he has paid for those records, and the 30
days (and more) have passed without the records being provided.
                                          3
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.698      Page 4 of 19




      As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts

to modify terms of imprisonment as follows (emphasis added):

             The court may not modify a term of imprisonment once it
             has been imposed except that—in any case—the court,
             upon motion of the Director of the Bureau of Prisons, or
             upon motion of the defendant after the defendant has
             fully exhausted all administrative rights to appeal a failure
             of the Bureau of Prisons to bring a motion on the
             defendant’s behalf or the lapse of 30 days from the receipt
             of such a request by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does
             not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it
             finds that--

                   (i) extraordinary and compelling reasons warrant
                   such a reduction ... and that such a reduction is
                   consistent with applicable policy statements issued
                   by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) therefore requires that a defendant must satisfy both the

exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a reduction of his sentence.

      A.     Exhaustion

      The Government asserts that Defendant does not qualify for compassionate

release because he has not exhausted his efforts for compassionate release from the

BOP, as required under 18 U.S.C. § 3582(c)(1)(A). The Government states that, for
                                          4
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20       PageID.699    Page 5 of 19




that reason, the Court does not have jurisdiction to address Defendant’s

COVID-19-based argument. The Court acknowledges that a number of courts have

denied applications for sentence modification under § 3582(c)(1)(A) brought on the

basis of the risk posed by COVID-19, citing the fact that the defendant failed to

exhaust administrative remedies. See, e.g.,United States v. Alam, Case No. 15-20351,

2020 WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020) (Cox, J.) (quoting Ross v. Blake,

136 S.Ct. 1850, 1857 (2016)) (denying a motion for compassionate release due to the

COVID-19 outbreak for failure to exhaust) (also citing may cases from across the

country holding the same); United States v. Zywotko, No. 2:19 Cr. 113, 2020 WL

1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Garza, No. 18 Cr. 1745,

2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Eberhart, No. 13

Cr. 00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Hernandez, No. 19 Cr. 834, 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020);

United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, at *3 (D. Conn. Mar. 19,

2020).

      Defendant counters that there are circumstances where failure to exhaust may

be excused as unnecessary, specifically where: (1) it would be futile, either because

agency decision makers are biased or because the agency has already determined the

issue; (2) the administrative remedy process would be incapable of granting adequate


                                         5
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.700    Page 6 of 19




relief; or (3) where pursuing agency review would subject the prisoner to undue

prejudice. Relying on United States of America v. Wilson Perez, 17 Cr. 513 (S.D.N.Y.

4/1/2020) (citing Washington v. Barr, 925 F. 3d 109, 118 (2d Cir. 2019) (citing

McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992)). Numerous courts have agreed.

See, e.g.,United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at

**2–4 (S.D.N.Y. Apr. 3, 2020); United States v. Colvin, No. 19 Cr. 179, 2020 WL

1613943, at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s

request, the likelihood that she cannot exhaust her administrative appeals during her

remaining eleven days of imprisonment, and the potential for serious health

consequences, the [c]ourt waives the exhaustion requirement of Section

3582(c)(1)(A).”); United States v. Powell, 94 Cr. 316, ECF No. 98 (D.D.C. Mar. 28,

2020) (waiving exhaustion under § 3582(c)(1)(A) where the [c]ourt found that

“requiring defendant to first seek relief through the [BOP] administrative process

would be futile”). For the reasons that follow, the Court holds that, due to the unique

and unforeseen threat posed by the COVID-19 pandemic to this Defendant because

of his specific health conditions, the exhaustion of administrative process can be

waived.

      The Court notes the following language from Zukerman:

      Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement” that
      “must be strictly enforced.” United States v. Monzon, No. 99 Cr. 157,

                                          6
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20        PageID.701     Page 7 of 19




      2020 WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (citing Theodoropoulos
      v. I.N.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal quotation marks and
      alterations omitted)).[] However, as this Court and others have held, the
      requirement of completing the administrative process may be waived “if
      one of the recognized exceptions to exhaustion applies.” United States
      v. Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1,
      2020); see United States v. Colvin, No. 19 Cr. 179, 2020 WL 1613943,
      at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s
      request, the likelihood that she cannot exhaust her administrative appeals
      during her remaining eleven days of imprisonment, and the potential for
      serious health consequences, the [c]ourt waives the exhaustion
      requirement of Section 3582(c)(1)(A).”); United States v. Powell, 94 Cr.
      316, ECF No. 98 (D.D.C. Mar. 28, 2020) (waiving exhaustion under §
      3582(c)(1)(A) where the [c]ourt found that “requiring defendant to first
      seek relief through the [BOP] administrative process would be futile”).


      “Even where exhaustion is seemingly mandated by statute ..., the
      requirement is not absolute.” Washington v. Barr, 925 F.3d 109, 118 (2d
      Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47
      (1992)).[] There are three circumstances where failure to exhaust may be
      excused. “First, exhaustion may be unnecessary where it would be futile,
      either because agency decisionmakers are biased or because the agency
      has already determined the issue.” Id. Second, “exhaustion may be
      unnecessary where the administrative process would be incapable of
      granting adequate relief.” Id. at 119. Third, “exhaustion may be
      unnecessary where pursuing agency review would subject plaintiffs to
      undue prejudice.” Id.

      All three of these exceptions apply here. “[U]ndue delay, if it in fact
      results in catastrophic health consequences, could make exhaustion
      futile. Moreover, the relief the agency might provide could, because of
      undue delay, become inadequate. Finally, and obviously, [Zukerman]
      could be unduly prejudiced by such delay.” Washington, 925 F.3d at
      120–21; see Bowen v. City of New York, 476 U.S. 467, 483 (1986)
      (holding that irreparable injury justifying the waiver of exhaustion
      requirements exists where “the ordeal of having to go through the
      administrative process may trigger a severe medical setback” (internal

                                          7
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20        PageID.702     Page 8 of 19




      quotation marks, citation, and alterations omitted)); Abbey v. Sullivan,
      978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion
      would subject claimants to deteriorating health, ... then waiver may be
      appropriate.”); New York v. Sullivan, 906 F.2d 910, 918 (2d Cir. 1990)
      (holding that waiver was appropriate where “enforcement of the
      exhaustion requirement would cause the claimants irreparable injury” by
      risking “deteriorating health, and possibly even ... death”); see also
      Perez, 2020 WL 1546422, at *2–3 (holding that § 3582(c)(1)(A)’s
      exhaustion requirement could be waived where delay carried the risk of
      the vulnerable defendant contracting COVID-19). Here, even a few
      weeks’ delay carries the risk of catastrophic health consequences for
      Zukerman. The Court concludes that requiring him to exhaust
      administrative remedies, given his unique circumstances and the
      exigency of a rapidly advancing pandemic, would result in undue
      prejudice and render exhaustion of the full BOP administrative process
      both futile and inadequate.

      To be sure, “the policies favoring exhaustion are most strongly
      implicated” by challenges to the application of existing regulations to
      particular individuals. Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.
      1996) (internal quotation marks, citation, and alterations omitted).
      Ordinarily, requests for a sentence reduction under § 3582(c) would fall
      squarely into that category. But “courts should be flexible in determining
      whether exhaustion should be excused,” id. at 151, and “[t]he ultimate
      decision of whether to waive exhaustion ... should also be guided by the
      policies underlying the exhaustion requirement.” Bowen, 476 U.S. at
      484. The provision allowing defendants to bring motions under §
      3582(c) was added by the First Step Act, in order to “increas[e] the use
      and transparency of compassionate release.” 132 Stat. 5239. Requiring
      exhaustion generally furthers that purpose, because the BOP is best
      situated to understand an inmate’s health and circumstances relative to
      the rest of the prison population and identify “extraordinary and
      compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A)(i). In
      Zukerman’s case, however, administrative exhaustion would defeat, not
      further, the policies underlying § 3582(c).

Zukerman, 2020 WL 1659880, at **2–3 (footnotes omitted).


                                          8
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20        PageID.703     Page 9 of 19




      The Court finds that there are several factors that weigh in favor of Defendant’s

release from FCI Milan. Defendant is 71 years old and, most significantly, suffers

from chronic kidney disease, hypertension, pulmonary hypertension, and sleep apnea.

In December 2019, doctors at St. Joseph’s Hospital in Ann Arbor, Michigan,

diagnosed him with suspected recurrent bladder cancer, a diagnosis that has not been

evaluated by any health care professional since then but, if confirmed, would

constitute a severe threat to his health even absent the COVID-19 pandemic. Pursuant

to the COVID-19 pandemic, it appears to the Court that Defendant’s age and

conditions place him in the “highest risk category for complications and death from

the disease if infected.” See, e.g., Zukerman, 2020 WL 1659880, at *4; Basank v.

Decker, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020) (“The Court takes judicial

notice that, for people of advanced age, with underlying health problems, COVID-19

causes severe medical conditions and has increased lethality.”) (citation omitted).

      Even if the Court were to accept the argument that the BOP and FCI Milan are

taking precautions to ensure the safety of prisoners, Defendant’s risk of contracting

COVID-19 is not speculative. There have been numerous cases of COVID-19 at FCI

Milan, both among prisoners and staff. Defendant has been exposed to COVID-19,

as his cell mate tested positive for COVID-19, and Defendant was placed in




                                          9
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.704     Page 10 of 19




 quarantine.2

       The Court is cognizant that most of Defendant’s health conditions existed at the

 time of sentencing, something the Court specifically referenced and took into account

 in sentencing Defendant to 72 months rather than the 120 months set forth in the plea

 agreement.

       The Court: And so I’m concerned that your medical care be taken care
       of in the prison and that you not have an opportunity to not have the care
       that you might need.

                    I’m also to consider whether any other correctional
       treatment would be available to you and that includes treatment for
       things like substance abuse meaning of illegal or legal substances and
       also any gambling or other kinds of addictions.

 ECF No. 38, PgID 352.

       The Court: I have noted that in the Presentence Report I think it lists all
       of the medications that you take on page 15 and I have noted that there
       are not just one issue, meaning the bladder cancer and the ability for it
       to become more aggressive, but also that there is the knee and the heart
       problem and the diabetic problem. And there are numerous of them
       outlined in Paragraph 54.

                     And I hope I’m not saying anything that is inappropriate to
       say relative to your health conditions, but there are a lot of these.


       2
         Defendant reports that his cell mate was sent to the hospital due to the
 COVID-19 infection. Defendant represents that he is now in quarantine and
 isolation in the Segregated Housing Unit (“SHU”) because of that exposure. In its
 response, the Government does not address Defendant’s alleged exposure to
 COVID-19 from his cellmate or Defendant’s representation that he is in the SHU
 under quarantine and isolation.
                                           10
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20          PageID.705     Page 11 of 19




                   And I’m concerned that there be some management of that,
       that maybe you can't always get in the prison system.

 ECF No. 38, PgID 354.3

       The Court is cognizant that Defendant is not scheduled to be released for more

 than three years, but it cannot ignore that the threat of COVID-19 exists now. As set

 forth above, Defendant: (a) has serious known underlying illnesses – and may be

 facing a recurrence of bladder cancer; (b) is detained in a facility where positive cases

 of the virus have been found, including his cell mate; and (c) like other inmates,

 Defendant is unable to take adequate measures to protect himself.

       The Court holds that Defendant’s age, serious health conditions, and the high

 risk of contracting COVID-19 at FCI Milan justify the waiver of the exhaustion

 requirement.

       B.       Extraordinary and Compelling Reason

       The Government contends that, even if the Court asserts jurisdiction,


       3
         As Defendant argues, those concerns may have manifested as Defendant
 may have suffered a recurrence of bladder cancer, something which was
 discovered at a hospital visit over four months ago and communicated to his family
 and the BOP. Despite the hospital requesting an imaging to determine whether the
 cancer has returned, no action has taken by the BOP to have that imaging
 conducted, even for a matter as serious as cancer. The fact that Defendant has a
 series of vulnerable preexisting conditions such that he is more susceptible to
 COVID-19 and may also have a recurrence of cancer, make him even more
 vulnerable.
                                            11
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20          PageID.706    Page 12 of 19




 Defendant’s history and conditions do not warrant a compassionate release. The

 Government argues that Defendant’s reliance on medical issues he had at the time of

 sentencing (kidney disease, hypertension, sleep apnea and shingles) is not persuasive,

 as none of those conditions are alleged to have worsened, at least not sufficiently to

 justify compassionate release. The Court disagrees.

       Although the sentence imposed on Defendant was just, the Court holds that the

 threat posed by COVID-19, in light of Defendant’s age and his underlying health

 conditions, constitutes an “extraordinary and compelling reason” to modify his

 sentence under 18 U.S.C. § 3582(c)(1)(A)(I). As stated by the Zukerman court, “[t]he

 severity of [Defendant]’s conduct remains unchanged. What has changed, however,

 is the environment where [Defendant] is serving his sentence. When the Court

 sentenced [Defendant], the Court did not intend for that sentence to ‘include incurring

 a great and unforeseen risk of severe illness or death’ brought on by a global

 pandemic.” Zukerman, 2020 WL 1659880, at *6 (citing United States v. Rodriguez,

 2020 WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020)).

       The United States Sentencing Commission has defined “extraordinary and

 compelling reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are extraordinary

 and compelling reasons for modification where “[t]he defendant is ... suffering from

 a serious physical or medical condition ... that substantially diminishes the ability to


                                           12
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.707    Page 13 of 19




 provide self-care within the environment of a correctional facility and from which he

 or she is not expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii).

       In this case, Defendant’s age, together with his chronic kidney disease,

 hypertension, pulmonary hypertension, and sleep apnea (as well as possible bladder

 cancer and Defendant’s other health issues), meet that requirement. As the World

 Health Organization has determined, the populations most at risk of suffering severe

 health risks from COVID-19 are “older people, and those with underlying medical

 problems like cardiovascular disease [and] cancer.” Coronavirus, World Health

 Organization      (Apr.    27,    2020),        https://www.who.int/health-topics/

 coronavirus#tab=tab_1. According to the United States Center for Disease Control,

 persons over the age of 65 and individuals of any age who have serious underlying

 medical conditions, including serious heart conditions, chronic kidney disease

 undergoing dialysis, and cancer treatment are at higher risk for severe illness from

 COVID-19. People Who Are at Higher Risk for Severe Illness, Centers for Disease

 Control and Prevention (April 27, 2020), https://www.cdc.gov/coronavirus/

 2019-ncov/need-extra-precautions/people-at-higher-risk.html.

       Defendant is among those persons most at risk. Data released by the CDC

 indicates that approximately 80% of deaths from COVID-19 in the United States

 occur in individuals age 65 or older and that the fatality rate for individuals aged 65


                                            13
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.708    Page 14 of 19




 to 84 could be as high as 11 percent. Severe Outcomes Among Patients with

 Coronavirus Disease 2019 (COVID-19) – United States, February 12 – March 16,

 2020, Centers for Disease Control and Prevention (Mar. 26, 2020),

 https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm. As an inmate at FCI

 Milan, Defendant has already been exposed to COVID-19.

       This Court and others have held that compassionate release is justified under

 such conditions. United States v. Doshi, No. 13-20349, ECF No. 145 (E.D. Mich. Mar.

 31, 2020) (recommending that the BOP release 64 year old defendant with diabetes

 and hypertension to home confinement); Perez, 2020 WL 1546422, at *4 (the

 defendant was at risk of experiencing serious complications from COVID-19 due to

 medical complications arising from two vicious beatings while he was incarcerated);

 Colvin, 2020 WL 1613943, at *4 (D. Conn. Apr. 2, 2020) (finding “extraordinary and

 compelling reasons justifying ... immediate release under Section 3582(c)(1)(A) and

 U.S.S.G. § 1B1.13” where defendant has “diabetes, a serious medical condition which

 substantially increases her risk of severe illness if she contracts COVID-19” (internal

 quotation marks, citation, and alteration omitted)); Rodriguez, 2020 WL 1627331, at

 *7 (granting compassionate release where defendant was “in the higher risk category

 for developing more serious disease” if exposed to COVID-19 because he “has Type

 2 diabetes mellitus with diabetic neuropathy, essential hypertension, obesity, and


                                           14
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20            PageID.709   Page 15 of 19




 abnormal liver enzymes in a pattern most consistent with non-alcoholic fatty liver

 disease”) (internal quotation marks and citations omitted); United States v. Jepsen, 19

 Civ. 73, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020) (granting compassionate

 release to defendant who “is immunocompromised and suffers from multiple chronic

 conditions that are in flux and predispose him to potentially lethal complications if he

 contracts COVID-19”); United States v. Gonzalez, No. 18 Cr. 1536155, 2020 WL

 1536155, at *3 (approving compassionate release where defendant “is in the most

 susceptible age category (over 60 years of age) and her COPD and emphysema make

 her particularly vulnerable”); United States v. Muniz, 09 Cr. 199, 2020 WL 1540325,

 at *2 (finding extraordinary and compelling circumstances because “[d]efendant has

 been diagnosed with serious medical conditions that, according to reports from the

 Center[s] for Disease Control, make him particularly vulnerable to severe illness from

 COVID-19 ... includ[ing] inter alia, end stage renal disease, diabetes, and arterial

 hypertension.”); United States v. Campagna, No. 16 Cr. 78-01, 2020 WL 1489829,

 at *3 (S.D.N.Y. Mar. 27, 2020) (approving compassionate release for defendant where

 his “compromised immune system, taken in concert with the COVID-19 public health

 crisis, constitutes an extraordinary and compelling reason to modify [d]efendant’s

 sentence on the grounds that he is suffering from a serious medical condition that

 substantially diminishes his ability to provide self-care”).


                                           15
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20         PageID.710    Page 16 of 19




       For the reasons stated above, the Court finds that Defendant has demonstrated

 that extraordinary and compelling reasons justify a modification of his term of

 imprisonment.

       C.     Conclusion

       The BOP recently was allowed to “lengthen the maximum amount of time for

 which [it] is authorized to place a prisoner in home confinement.” Coronavirus Aid,

 Relief, and Economic Security Act (CARES Act), § 12003(b)(2), Pub. Law 116-136,

 134 Stat 281, 516 (Mar. 27, 2020). The Attorney General has issued two directives

 to the BOP ordering the Bureau of Prisons to use the “various statutory authorities to

 grant home confinement for inmates seeking transfer in connection with the ongoing

 COVID-19 pandemic.” (03-26-2020 Directive to BOP, at 1; 04-03-2020 Directive to

 BOP, at 1). The statutory authorities include the requirements in 18 U.S.C. § 3624(c)

 and (g) for home confinement in general, as well as the requirements in 34 U.S.C. §

 60541(g) for some elderly and terminally ill offenders. The directives also require the

 Bureau of Prisons to identify the inmates most at risk from COVID-19 and “to

 consider the totality of circumstances for each individual inmate” in deciding whether

 home confinement is appropriate. (03-26-2020 Directive to BOP, at 1). Finally, the

 directives instruct the Bureau of Prisons to consider “all at-risk inmates—not only

 those who were previously eligible for transfer” into home confinement. (04-03-2020


                                           16
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20      PageID.711    Page 17 of 19




 Directive to BOP, at 2).

       For the reasons stated above, the Court grants Defendant’s Emergency Motion

 for Immediate Reduction of Sentence (Compassionate Release) pursuant to 18 U.S.C.

 § 3582(c)(1)(A). The Court reduces Defendant’s sentence to time served, and the

 Court imposes a term of supervised release equal to the unserved portion of his

 original term of imprisonment (as calculated by the BOP). Defendant has been in a

 segregated special unit for high-risk prisoners for more than 14 days ago where no

 inmate has tested positive or showed symptoms of COVID-19 within the past 14 days.

 The Court therefore finds it unnecessary for the BOP to hold Defendant for a 14-day

 quarantine in order to protect the public and orders the BOP to release Defendant

 immediately.

       Defendant shall serve the new term of supervised release under home

 confinement, with electronic location monitoring to commence as soon as the

 Probation Department can safely install the necessary electronic monitoring

 equipment and upon such other conditions as the Probation Department deems

 necessary. The original 12 month period of supervised release is canceled.

 IV.   Conclusion

       Accordingly,

       IT IS ORDERED that Defendant’s Emergency Motion for Immediate


                                         17
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20       PageID.712   Page 18 of 19




 Reduction of Sentence (Compassionate Release) [ECF No. 60] is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment is

 reduced to time served.

       IT IS FURTHER ORDERED that the BOP shall release Defendant

 immediately, without holding for a 14-day quarantine period at FCI-Milan, and

 Defendant shall remain self-quarantined for 14 days after release.

       IT IS FURTHER ORDERED that, immediately upon release, Defendant shall

 commence a new term of supervised release that is equal to the unserved portion of

 his original term of imprisonment (as calculated by the BOP).

       IT IS FURTHER ORDERED that Defendant shall serve the new term of

 supervised release under home confinement, with electronic location monitoring to

 commence as soon as the Probation Department can safely install the necessary

 electronic monitoring equipment and upon such other conditions as the Probation

 Department deems necessary.

       IT IS FURTHER ORDERED that, within 24 hours of release from BOP

 custody, Defendant shall call the Probation Department to schedule an appointment.

       IT IS FURTHER ORDERED that Defendant’s original 12 month term of

 supervised release imposed by the Court is canceled.

       IT IS ORDERED.


                                          18
Case 2:16-cr-20197-DPH-MKM ECF No. 65 filed 05/05/20   PageID.713   Page 19 of 19




 Dated: May 5, 2020                 s/Denise Page Hood
                                    DENISE PAGE HOOD
                                    UNITED STATES DISTRICT JUDGE




                                      19
